DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 7/15/2022, Applicant, on 10/13/2022, amended Claims 1, 7-8, and 15, cancelled Claim 14, and added Claim 21.  Claims 1-13 and 15-21 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Signals Per Se – The rejection has been removed in light of Applicant’s arguments.
Arguments regarding 35 USC §101 Alice – The rejection remains as Applicant has accepted invitation to Participate in the DSMER program.  
Arguments regarding 35 USC §103 – Applicant argues that the limitation of adjusting, by one or more processors, the one or more weights based on responses to the offer from at least one of the plurality of users is not taught by the combination of Brannigan and Hoffman. Examiner disagrees as Applicant uses piecemeal analysis in reference to Brannigan and Hoffman and in response to Applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, as per the rejection below, Brannigan teaches determining a plurality of users based on the item being needed based on estimated needs of a time request as in [0067] where the system estimates the availability of items at a given time or date, which utilizes a weighting scale for factors of a machine learning module and platform as in [0133-134], adjusting these weights based on a plurality of factors such as weighting interactions such as responses as in [0134-135] where a weight is given to all interactions. Hoffman teaches offers being made to users to sell products as in [0384] and the supply of which is based on adjusted information as in [0529]. This teaches the amended limitations of the Claims.
Therefore, Applicant’s arguments are non-persuasive, the combination of Brannigan and Hoffman teaches the amended limitations of the Claims, and the rejection of the Claims and their dependents are maintained under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations for receiving a request to purchase an item from a retailer, wherein the request includes location information associated with a buyer (Collecting Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Managing Inventory; a Certain Method of Organizing Human Activity); identifying that the item is unavailable from the retailer (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Managing Inventory; a Certain Method of Organizing Human Activity); determining a plurality of users predicted to have a surplus quantity of the item beyond each respective user's estimated needs at a time of the request, the determination based on a machine learning technique utilizing one or more weights (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Managing Inventory; a Certain Method of Organizing Human Activity); sending an offer to the plurality of users to transfer the item in accordance with the request (Transmitting the Analyzed Information, an evaluation and Judgment , a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Managing Inventory; a Certain Method of Organizing Human Activity); responsive to receiving an acceptance of the offer, selecting at least one accepting user, of the plurality of users, based on geographic proximity to the location information (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Managing Inventory; a Certain Method of Organizing Human Activity); adjusting the one or more weights based on responses to the offer from at least one of the plurality of users (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Managing Inventory; a Certain Method of Organizing Human Activity);  coordinating fulfillment of the request by the at least one user (Transmitting the Analyzed Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. Managing Inventory; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Inventory, a Commercial Interaction, but for the recitation of generic computer components.  That is, other than reciting one or more processors, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information in order to Manage Human Behavior/Rank for a Job using ML models.  For example, identifying an item is unavailable from a retail encompasses a supervisor or manager noticing that they do not have a particular item in stock, and calling up another store to see if they do for either purchase or to transfer, an observation, evaluation, and judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Commercial Interaction, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The one or more processors are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0019]   Client computing device 108 may be a desktop computer, laptop computer, netbook computer, tablet computer, personal digital assistant (PDA), or smartphone. In general, client computing device 108 may be any electronic device or computing system capable of sending and receiving data and communicating with retail server 104, server 106, and/or IoT devices 110 via, for example, network 102. Client computing device 108 contains UI 118. Client 
computing device 118 may include components, as depicted and described in further detail with respect to Figure 4.”

	Which states that any general-purpose computer can be used, such as a PDA, smartphone, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the one or more processors, nor the receiving or transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 8 and 15 contain the identified abstract ideas, with the additional elements of a computer program product, computer readable storage media, computer system, and processors which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-7, 9-13, and 16-20  contain the identified abstract ideas, further narrowing them, with the additional element of natural language processing techniques, which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8, 10, 12-13, 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brannigan (U.S. Publication No. 2018/034,2007) in view of Hoffman (U.S. Publication No. 2006/001,5416).

Regarding Claims 1, 8, and 15, Brannigan teaches a computer-implemented method comprising: 
receiving, by one or more processors ([0010] processor used in the process), a request to purchase an item from a retailer, wherein the request includes location information associated with a buyer ([0051] orders, or received request to purchase items from a retailer, are received along with their location information for delivery); 
identifying that the item is unavailable from the retailer ([0052] items are determined to be available or unavailable); 
sending an offer to the plurality of users to transfer the item in accordance with the request ([0109] offers are sent to sellers to transfer the item and transfer the information for the item as in [0050]); 
coordinating fulfillment of the request by the at least one user ([0047] the system coordinates fulfilment of the order).
Although Brannigan teaches determining a plurality of users based on the item being needed based on estimated needs of a time request ([0067] the system estimates the availability of items at a given time or date) which utilizes a weighting scale for factors of a machine learning module and platform as in [0133-134], as well as adjusting the one or more weights based on a plurality of factors such as weighting interactions such as responses as in [0134-135] where a weight is given to all interactions, and a geographic proximity as above, it does not explicitly state a surplus quantity.
Hoffman teaches determining a surplus quantity as in [01491] which are then auctioned,
responsive to receiving an acceptance of the offer, selecting at least one accepting user, of the plurality of users, based on geographic proximity to the location information ([1491] the offers are accepted via auction and transferred based on a location of the products as in [1490]).
Offers being made to users to sell products as in [0384] and the supply of which is based on adjusted information as in [0529].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the acceptance of orders of Brannigan with the buying and selling of products which are at surplus of Hoffman as both are analogous art along with the claimed invention which teach solutions to issues in managing inventory, and the combination would lead to an improved system which would increase the quality of service in the supply chain and thus improve profits as taught in [0259] of Hoffman.
Examiner notes that Brannigan teaches a computer program product/computer readable storage media, computer system, and processor ([0010], [0011] processor, system, and medium).
Regarding Claims 3, 10, and 17, the combination of Brannigan and Hoffman teaches wherein determining that the plurality of users predicted to have a surplus quantity of the item beyond each respective user's estimated needs at the time of the request as above, and Brannigan teaches comprises, for each respective user: 
determining a consumption pattern for the item based on an order history of the item associated with the respective user ([0118] patterns for each user are determined for their purchases); and 
Although Brannigan teaches predicting a availability/quantity of the item based on the consumption pattern and the order history as in [0118] above, it does not explicitly state a surplus.
Hoffman teaches a surplus to satisfy orders as in [1491] as in Claim 1 above.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the acceptance of orders of Brannigan with the buying and selling of products which are at surplus of Hoffman as both are analogous art along with the claimed invention which teach solutions to issues in managing inventory, and the combination would lead to an improved system which would increase the quality of service in the supply chain and thus improve profits as taught in [0259] of Hoffman.
Regarding Claims 5, 12, and 19, Brannigan teaches further comprising: 
analyzing the unstructured data which is posed in a communication medium using natural language processing techniques, to extract information describing an impact to usage of the item ([0112] extracting information using natural language processing to parse relevant data from unstructured data from the A/I module which is a communication medium).
Regarding Claims 6, 13, and 20, Although Brannigan teaches wherein the location information is based on a first calendar entry of the buyer and a geographic proximity as in Claim 1 above, it does not explicitly state using multiple calendar information.
Hoffman teaches determining geographic proximity of a respective user to the location information based on a comparison between a first locations associated with the calendar entry of the buyer and a second location associated with a second calendar entry of the respective user, wherein the first calendar entry and the second calendar entry occur at overlapping time periods ([1489-1491] the location of products are utilized for transferring of products via auction and this is done based on the calendars as in [1497-1498].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
Regarding Claim 7, Brannigan teaches wherein coordinating fulfillment of the request comprises a selection from the group consisting of: providing shipping supplies to the at least one user and providing compensation to the at least one user for the item ([0047] payment to coordinate delivery of products to the customer who placed the order).
Regarding Claim 21, Brannigan teaches wherein sending the offer to the plurality of users further comprises providing, by one or more processors, the plurality of users with terms describing how and when the item will be replaced ([0035] and [0154] new/replacement items are coordinated how and when the item will be replaced).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brannigan (U.S. Publication No. 2018/034,2007) in view of Hoffman (U.S. Publication No. 2006/001,5416) in further view of Craft (U.S. Publication No. 2017/020,6554).

Regarding Claims 4, 11, and 18, Although the combination of Brannigan and Hoffman teaches the consumption pattern as in the Claims above, it does not explicitly state this is based on Internet of things (IoT) data corresponding to usage of the item.
Craft teaches use of IoT equipment in order to aggregate information as in [0031].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the buying pattern and consumption of the combination of Brannigan and Hoffman with the IoT equipment of Craft as they all are analogous art along with the claimed invention which teach solutions to issues in managing inventory, and the combination would lead to an improved system which would increase the profit of the company using the software by increasing ROI as taught in [0004] of Craft.

Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20180342007 A1
Brannigan; Robert et al.
SYSTEMS AND METHODS FOR ALLOCATING AND DISTRIBUTING INVENTORY
US 20170206554 A1
Craft; Mack
CENTRALIZED SYSTEM OF AGGREGATED DATA SOURCES AND METHODS OF USE
US 20060015416 A1
Hoffman; George Harry et al.
System, method and computer program product for utilizing market demand information for generating revenue
US 20190392501 A1
Kumaresan Nair; Satheesh et al.
IDENTIFYING PRODUCT ITEMS BASED ON SURGE ACTIVITY
US 20190347606 A1
Malecha; Gregory et al.
INVENTORY MANAGEMENT
US 20110196760 A1
Howard; Tyrone A. et al.
Online Marketplace for Bartering and Trading Used and Surplus Items
US 20030233246 A1
Snapp, Lawrence  et al.
Method and system for selecting a sales channel


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        11/7/2022